Citation Nr: 0030325	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  94-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to a higher rating for a left knee disability, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1989.  This case comes to the Board of Veterans' 
Appeals (Board) from a November 1992 RO decision which denied 
a rating in excess of 10 percent for left knee chondromalacia 
patella.  In February 1996, the Board remanded the case to 
the RO for additional development.  


FINDING OF FACT

The veteran's service-connected left knee chondromalacia 
patella is productive of some limitation of motion (0 degrees 
extension to 100 degrees flexion on last examination) with 
pain on terminal flexion; there is no instability of the left 
knee; and arthritis of the left knee is not substantiated by 
X-ray findings.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1969 to 
January 1989.  The service medical records are unavailable 
due to loss of the original claims folder which contained 
such records.  The original claims folder was apparently lost 
in 1991, and a "rebuilt" claims folder was made in 1992.  
Only a few old records, from prior to the loss of the 
original claims folder, have been located. 

In an August 1989 decision, the RO granted service connection 
and a 10 percent rating for chondromalacia of the left knee.  
Service connection and a 10 percent rating were also granted 
for residuals of a meniscectomy of the right knee.  In that 
decision, the RO cited to service medical records which 
indicated in part a right knee medial meniscectomy in 1980 
and the onset of left knee pain in 1985.  The RO also cited 
to a VA examination which revealed in part full range of 
motion of all joints and chondromalacia of both knees.  X-
rays of the knees on the examination showed no significant 
arthritis.

Service department medical records show that in July and 
August 1990 the veteran, as a military retiree, was treated 
for left knee complaints.  He said he felt like he had a torn 
meniscus in the left knee just as he previously had in his 
right knee.  Clinical examination of the left knee showed 
full range of motion and no instability; a small plica was 
felt on motion of the knee.  A clinical record indicates that 
degenerative arthritis of the left knee was considered, but 
an X-ray report shows no significant abnormalities of the 
left knee were found.  

In a November 1990 decision, the RO denied an increased 
rating for left knee chondromalacia patella, on the basis of 
the service medical record and an April 1989 VA examination.  
The RO stated that the veteran had requested explanation of 
the identical evaluations (i.e., 10 percent rating for each 
knee) when his subjective complaints were so different.

A November 1991 veterans assistance inquiry form indicates 
that the veteran requested the status of a claim filed in 
February 1991.  (The nature of the claim was not identified.)  
The veteran was subsequently informed that his claims folder 
was missing.  In an attempt to assist the VA in 
reconstructing his folder, he submitted a letter in December 
1991 summarizing his recollections of the contents of his 
claims folder.  He stated that in January 1990 and sometime 
after receipt of a November 1990 VA letter he refuted the VA 
findings pertaining to his knees.  

In April 1992, the veteran went to the RO to discuss his 
claim.  A report of that contact notes that in pertinent part 
he described his left knee giving way approximately once a 
month associated with sharp pain lasting about a week or two.  

In an August 1992 letter, the veteran claimed he had a torn 
meniscus in his left knee (he said he was familiar with the 
symptoms of such a tear because he previously had a torn 
meniscus in his right knee).  

On a September 1992 VA examination, the veteran complained, 
in pertinent part, of left knee pain.  He reported that he 
had sustained a minor injury to the left knee at which time 
he believed he sustained a medial meniscal injury.  (He had a 
history of a right medial meniscal injury and related his 
left knee symptoms to those symptoms he experienced in the 
right knee.)  He reported he continued to have pain along the 
medial joint line that was exacerbated by minor trauma but 
not by activities of daily living.  He reported experiencing 
knee pain about once a month, lasting from one to two weeks.  
He stated that there was no swelling with his painful 
episodes and that he obtained relief over time and with 
aspirin.  On examination, the range of motion of the left 
knee was from 0 degrees of extension to 100 degrees of 
flexion, and there was associated marked patellofemoral 
crepitance.  There was no effusion noted.  The medial joint 
line was mildly tender, and there was medial joint line pain 
with terminal flexion.  There was a negative McMurray's 
maneuver.  The knee was stable to varus, valgus, and 
anteroposterior stress.  The left lower extremity was 
distally neurovascularly intact.  X-rays of the left knee 
were normal.  The impressions were, in pertinent part, 
patellofemoral disease of both knees, and medial joint 
symptoms consistent with medial meniscal pathology in the 
left knee.  

In a November 1992 decision, the RO denied an increase in a 
10 percent rating for chondromalacia of the left patella.  

In an August 1993 statement, the veteran expressed his 
disagreement with the RO decision, noting that his left knee 
problem did not involve the knee cap (chondromalacia of the 
patella) but rather the meniscus area of the knee.  

In a December 1993 letter, the veteran maintained that he had 
a torn meniscus in his left knee.  He disagreed with the VA 
examiner's statements about his knee, claiming that his left 
knee was exacerbated by activities of daily living and that 
there were varying degrees of swelling in the knee.  He 
stated that the VA examination of his knee was not conducted 
during one of his monthly episodes of injury and pain during 
which time his knee flexion was limited to less than 10 
percent.   

In February 1996, the Board remanded the case to the RO for 
additional development, to include obtaining medical 
treatment records and a new VA examination.  

In a March 1996 letter, the RO requested the veteran to 
furnish medical treatment information regarding his left 
knee.  He did not reply with any pertinent data.   

In March 1996, the veteran notified the RO that he was 
relocating to Seoul, Korea.  

In a May 1996 letter, the RO notified the veteran that a 
physical examination was being arranged for him and that the 
American Consulate or Embassy would soon contact him with the 
details.  

In a May 1996 e-mail message, the veteran inquired how his 
case should proceed now that he was living in Korea.  

In a June 1996 letter, in response to his e-mail, the RO 
notified the veteran that it had contacted the Federal 
Benefits Unit at the U.S. Embassy in Seoul to arrange for a 
physical examination for him.  

In an August 1996 memorandum, the Federal Benefits Unit, 
American Consulate General in Germany, informed the RO that 
it twice attempted to contact the veteran but received no 
reply.  

In September and October 1996, the RO received letters from 
the veteran indicating that he was in receipt of the RO's 
letters (of May 1996 and June 1996) but had not yet been 
notified of a scheduled physical examination.  (He claimed 
the U.S. Embassy in Seoul, South Korea had not received any 
request for his physical examination.)

In an October 1996 letter, the RO informed the veteran that 
its previous request for examination had been returned due to 
an incorrect address and that action had been taken to 
reschedule an examination for him.  

In April 2000, the American Embassy in Seoul, South Korea 
notified the RO that it had been unable to contact the 
veteran through letters that were sent to him in December 
1996 and June 1997.  

In August 2000, the RO issued the veteran a supplemental 
statement of the case, updating the actions taken on his 
claim since the February 1996 Board remand.  The veteran has 
not responded.  

II.  Analysis

Initially, it is noted that the veteran's claims folder has 
been rebuilt due to the loss of the original claims folder.  
It is unclear whether the present appeal involves a claim for 
a higher initial rating of 10 percent for a left knee 
disability, or a later claim for an increase in that rating.  
The Board will assume that an initial rating is involved, and 
thus will review the claim based on the evidence of record; 
if this was a claim for an increased rating, it would be 
denied due to failure to report for a VA examination.  See 
38 C.F.R. § 3.655.

The veteran contends that the service-connected left knee 
disability warrants a higher rating than 10 percent.  It is 
noted that the evidence has been properly developed to the 
extent possible, and there is no further VA duty to assist 
him in developing his claim.  38 U.S.C.A. § 5103A.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In that regard, the Board remanded the 
case to the RO in February 1996 in part to afford the veteran 
a current VA examination.  The RO attempted to reschedule him 
for a physical examination through the U.S. Embassy in South 
Korea after the veteran had relocated to that country, but 
attempts to contact him (after obtaining his correct address) 
had failed and he did not report for the required examination 
as regulation requires him to do.  38 C.F.R. §§ 3.326, 3.327.  
The duty to assist the veteran is not a one-way street, and 
the veteran has failed to cooperate in the development of his 
claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. 
Derwinski, 1 Vet. App. 406 (1991).  As the present claim 
involves an initial claim for compensation, the Board has 
reviewed the claim based on the evidence which is of record.  
38 C.F.R. § 3.655.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Under 38 C.F.R. § 4.71a, Code 5257, a 10 percent rating is 
assigned for slight impairment of the knee with recurrent 
subluxation or lateral instability, and a 20 percent rating 
is assigned for moderate impairment of the knee with 
recurrent subluxation or lateral instability.  

It is also noted that separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Codes 5003-
5010) and for instability of a knee (Code 5257). VAOPGCPREC 
23-97 and 9-98.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 
noncompensable; flexion limited to 45 degrees is rated as 10 
percent disabling; and flexion limited to 30 degrees is rated 
as 20 percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of the leg to 5 degrees is evaluated 
as noncompensable; extension limited to 10 degrees is rated 
as 10 percent disabling; and extension limited to 15 degrees 
is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Code 
5261.  

Post-service medical records from 1990 show left knee 
complaints, but with full range of motion, no instability, 
and no arthritis by X-rays.  On a 1992 VA examination, the 
veteran complained of episodes of knee pain once a month, 
lasting from one to two weeks, which were not associated with 
swelling.  He stated he believed he had a medial meniscal 
injury.  The clinical findings were marked patellofemoral 
crepitance, mild tenderness of the medial joint line, and 
some limitation of motion of the left knee (full extension to 
0 degrees, and some limitation of flexion to 100 degrees with 
pain on terminal flexion).  There was no McMurray's sign 
(which would be indicative of meniscal injury) or 
instability, and X-rays were normal.  The diagnoses were 
patellofemoral disease and medial joint symptoms that were 
consistent with medial meniscal pathology in the left knee.  

In the absence of confirmed left knee instability, not even 
the requirements for a 10 percent rating are shown under Code 
5257 for knee instability.  If that code were used to rate 
the disability, a 0 percent rating would be assigned since 
the requirements of a compensable rating are not shown.  
38 C.F.R. § 4.31.  The full extension and slight limitation 
of flexion of the left knee, as shown by the medical 
evidence, would be rated 0 percent under limitation-of-motion 
Codes 5260 and 5261.  Even when the evidence of pain on 
terminal flexion in the examination report is considered, 
there is still no objective evidence of limited motion due to 
pain on use or during flare-ups to the extent required for a 
compensable rating under the limitation-of-motion codes.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran maintains that he has a torn meniscus in the left 
knee, claiming that he was familiar with the symptoms of such 
a tear because he previously had a torn meniscus in the right 
knee.  Despite the VA examiner's diagnosis of medial meniscal 
pathology, evaluation of the veteran's knee under 38 C.F.R. 
§ 4.71a, Code 5258 for dislocated, semilunar cartilage is not 
in order because there has been no objective evidence of 
dislocated cartilage with frequent episodes of "locking," 
pain, and effusion into the joint, as required under the code 
for a 20 percent rating.

The medical records do not confirm arthritis of the left knee 
by X-ray study.  X-rays of the left knee on the 1992 VA 
examination were normal.  According to the latest 
supplemental statement of the case, the RO determined that a 
10 percent rating for left knee chondromalacia patella was 
warranted on the basis that chondromalacia may be rated by 
analogy (38 C.F.R. § 4.20) to osteomalacia (38 C.F.R. 
§ 4.71a, Code 5014), which in turn is to be rated based on 
limitation of motion as degenerative arthritis (38 C.F.R. 
§ 4.71a, Code 5003).  The RO apparently concluded that the 
otherwise noncompensable limitation of motion of the left 
knee associated with service-connected chondromalacia patella 
warranted a 10 percent rating as if the condition were 
arthritis.  Even if this rationale is accepted, it does not 
provide a basis for a rating greater than 10 percent for the 
left knee disability.  

Assuming this appeal involves an initial rating, the evidence 
shows the left knee condition has remained no more than 10 
percent disabling at all times since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999) ("staged ratings" should be considered for various 
periods of time in cases involving initial ratings).  

As the preponderance of the evidence is against the veteran's 
claim for a higher rating for a left knee disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A higher rating for a left knee disability is denied.  



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

